Title: To George Washington from Rochambeau, 24 February 1785
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



My Dear Général
Paris february the 24th 1785.

I have Received by the Marquis de la fayette’s hands the two letters wherewith you have honoured me on August the 20th and November the 25th ultimate, you may believe that Since his coming-back you are the main subject of our conversations. I have been ravished to Learn that you Was Philosophically Enjoying of the glory and of the Général consideration that the part which you had in the most memorable revolution during Eight years, has So rightfully deserved to you from all your countrymen and from all the universe.
We have here Some Storms which rumble about our heads, and yet, I do not believe that the navigation of the Escaut’s river will bring us to war, and I believe that this navigation’s quarral Will be sooner Settled than your pretentions against the Spanish on that of Mississipius.
as Soon as the Shores of the oyo will be peopled, that the Lands will be covered with harvest, the opening of this Wares will Engage your countrymen to force the barriers that the Spanishs lay on their territory to all Strange nations—I am Very Sorry that Mr Le Jay has not Settled this affair before his disparture. there were Some Conferences about it, and I was told, may be wrongfully, that the americans had been too Stiff. this affair cannot be conciliated but by a Convention of trade to the advantage of the two Neighbouring nations, which prevents every wrong use.
a Gread affair which threatens us here of War more than any other, it is the Succession of Bavaria circle, that the Emperor

has an unmeasurable mind of joining to his other States, whether by Exchange or by any other Way, it is believed that the King of Prussia, and the other Sovereign States thire, will not Suffer that the Emperor increase So considerably his territorialy Dominion. The Elector of Bavaria is devoted to him and hates the Duc des Deux Ponts his natural inheriter. but the King of Prussia, but the Empire, but the Greatest part of Europe do not thing the Same.
my respects I beseech you, my Dear Général, to M[adam]e Washington and to all your familly, M[adam]e de Rochambeau and the mine give thousand Compliments, the most Sincere, to you, and take part as much as me to your happiness and to all What can Satisfy you. I am with respect and the most inviolable attachment my Dear Général Your most obediént and very humble servant.

le cte de rochambeau

